Title: To John Adams from William Heath, 23 October 1775
From: Heath, William
To: Adams, John


     
      Camp at Cambridge Octr. 23rd: 1775
      Dear Sir
     
     I have to acknowledge the Honor of the Receipt of yours of the 5th. Instant, and shall think myself fortunate if by writeing or Otherwise, I can in the least Contribute to the Good of my Country, or Advantage of my Native Colony.
     It is not Surpriseing that Jealousies do Subsist, and that Misrepresentations have been made, respecting our Colony by some, But Such will be despised, by the Wise the Generous and Brave, who will be rightly Informed before they Censure.
     A publication in one of the Connecticut Papers Some Time Since, ascribed the Honor of the noble Resistance made at Bunkers Hill on the 17th. of June last, to a Number of Officers by name, belonging to that Colony, Some of Whom as I am Informed were not on the Hill, Whilst other Brave Officers belonging to our Colony, such as Colonels Prescott, Brewer, Gardner, Parker &c. who nobly fought, and Some of whom fell, are not even mentioned. But this Account was detested by the Brave Putnam and others of that Colony.
     There are in the Massachusetts Regiments Some few Lads and Old men, and in Several Regiments, Some Negroes. Such is also the Case with the Regiments from the Other Colonies, Rhode Island has a Number of Negroes and Indians, Connecticut has fewer Negroes but a number of Indians. The New Hampshire Regiments have less of Both. The men from Connecticut I think in General are rather stouter than those of either of the other Colonies, But the Troops of our Colony are Robust, Agile, and as fine Fellows in General as I ever would wish to see in the Field. We have many Good Officers also, altho Some few have been Disgraced, viz Colos. Gerrish, and Mansfield, and Major Gridley for Backwardness in Duty on the 17th. of June. Some few also have been Guilty of Peculation.
     On the 15th. Instant Doctor Franklin, Mr. Lynch, and Colo. Harrison, Arrived at our Camp, the next morning Four Regiments of my Brigade (the other Two being Chiefly on Command, at Medford, Chelsea, Malden &c.) were Under Arms and Reviewed by those Gentlemen. These Regiments are Entirely of our own Colony; and those Gentlemen can Inform you how much Inferior they were, either in appearance or Discipline to the other Troops which they Saw.
     But why should we tell of the Troops of this or that Colony, we are now One; and Jealousy and Misrepresentation should be banished. In every Colony doubtless there are Some bad mixed with the Good. The Riflemen So much Boasted of by many before their arrival, have been Guilty of as many Disorders as any Corps in Camp, and there has been more Desertions to the Enemy from them, then from the whole Army Besides, perhaps Double. But these were Foreigners, and there is in that Corps as Faithfull and Brave Officers and Soldiers as in any Other. It would be Ungenerous to Characterize the Troops of any Colony, from the Conduct of a few Scounderels. In short we have a Fine Army, and no Colony has Reason to be ashamed of their own Troops as a Body, altho they may as to Some Individuals. Men who Judge wisely will not Expect Suddenly that Regularity in an Army (may I not say) Raised almost from Chaos, that is to be found in an Army of Veterans. We are in a fine way, one thing only is wanting, had we been furnished with it, we should e’re this have presented you Some pleasing Laurels of victory. But here I must Close, requesting you to present my Best Regards to my Honor’d Friends, Hancock, Cushing, Adams, and Pain. I am your Engaged Brother in the Cause of America and very Humble Servt
     
      W Heath
     
    